*113DISSENTING OPINION
Ford, Judge:
Tbe majority opinion in bolding tbe imported curling irons and bair-straigbtening combs to fall witbin tbe purview of paragraph 339 of the Tariff Act of 1930, as modified by tbe Sixth Protocol of Supplementary Concessions to tbe General Agreement on Tariffs and Trade, 91 Treas. Dec. 150, T.D. 54108, of necessity found said articles to be chiefly used in tbe household, which is a prerequisite for classification of merchandise under said paragraph 339, sufra. However, in finding such chief use, the majority based its decision upon the chief use on or about the date of importation and cited in support of this principle the following cases: Bangor & Aroostook Railroad Co. et al. v. United States, 20 CCPA 96, T.D. 45724; H. J. Baker & Bro. v. United States, 37 CCPA 52, C.A.D. 419; United States v. The Baltimore & Ohio R.R. Co. a/c United China & Glass Company, 47 CCPA 1, C.A.D. 719; United States v. Bruce Duncan Co., Inc., a/c Kasuga Sales, Ltd., National Silver Company, 50 CCPA 43, C.A.D. 817.
It may well be that the more realistic and logical approach to determining the time which governs in the question of chief use, should be on or about the date of importation. This is particularly so in view of the lapse of time since the enactment of the Tariff Act of 1930, which now creates an almost impossible task for the party attempting to establish chief use, since he must be in position to elicit testimony from witnesses who had dealt in the involved article on or prior to June 17, 1930. However, the law with respect to chief use has been established by the Court of Customs and Patent Appeals and this court over the years and has not in my opinion been repudiated in any of the cases cited by the majority, supra. The basic principle of law relative to this matter is that the use at the time the statute was enacted governs. Edward Curtis v. William Martin and Charles A. Coe, 44 U.S. 106; Auffmordt & Co. et al. v. United States, 7 Ct. Cust. Appls. 56, T.D. 36320; United States v. F. W. Myers & Co., Inc., 24 CCPA 464, T.D. 48913; Alfred Bloch & Co., Inc. v. United States, 73 Treas. Dec. 285, T.D. 49407; United States v. Belgam Corp. et al., 22 CCPA 402, T.D. 47402; United States v. C. J. Tower & Sons, 26 CCPA 1, T.D. 49534; United States v. Dyson Shipping Co., 27 CCPA 260, C.A.D. 96; United States v. C. S. Emery & Company, 53 CCPA —, C.A.D. 868, decided January 13, 1966.
One exception to the time governing chief use is as indicated where the statutory provision contains specific language, such as, “used chiefly for fertilizer” or “used for tanning,” as contained in the paragraph involved in the Emery case, supra. In such event, the law has required proof of chief use on or about the date of importation. *114United States v. Belgam Corp. et al., supra; H. J. Baker & Bro. v. United States, supra.
Another exception to the principle of chief use on or about the date of the enactment of the tariff act, is where a use provision, not containing special language, is applied to an article which was first introduced into the commerce of the United States, after the enactment of the tariff act. In such a situation, the chief use of such an article on or about the date of importation is controlling. United States v. Geo. Wm. Rueff, Inc., 41 CCPA 95, C.A.D. 535. This exception to the general use is understandable since it is axiomatic that Congress legislates for the future as well as for the present and it must be assumed that Congress in indicating a particular provision intended to encompass all such merchandise whether in existence or created, devised, or discovered thereafter.
A review of the cases cited by the majority for the principle that chief use on or about the date of importation is controlling in the instant case, reveals that the Bangor case, supra, and the H. J. Baker case, supra, both involved paragraphs containing specific provisions, to wit, “used chiefly for fertilizer,” and are, therefore, distinguishable. In the Baltimore & Ohio case, supra, and the Bruce Duncan case, supra, the records as digested in said cases established them to be new articles of commerce which were not in existence on or about the date of the Tariff Act of 1930. Accordingly, these cases are not controlling herein. I am, therefore, in agreement with the decisions in the Baltimore & Ohio, case, supra, and the Bruce Duncan case, supra, since the merchandise involved in those cases consisted of new articles of commerce. It is particularly interesting to note that in the Bruce Duncan case, supra, decided more than 3 years after the Baltimore & Ohio case, supra, the appellate court cites the case of Wilbur-Ellis Co. et al v. United States, 18 CCPA 472, T.D. 44762, for the principle that “chief use is to be determined as of the date of importation of the merchandise in issue.” The Wilbur-Ellis case, supra, likewise involved a statutory provision containing special language, to wit, “used chiefly for fertilizer.” Therefore, in my opinion none of the cases cited by the majority nor the Wilbur-Ellis case, supra, is controlling.
In the case at bar, an examination, particularly of the curling iron, indicates to me that it is an article substantially similar to the old-fashioned curling iron that I had observed my mother and grandmother using during my childhood. While it is true that the record establishes that the imported curling iron does not contain a spring and, therefore, requires more skill in its operation, it nevertheless belongs to the same class or kind of article as the old-fashioned curling iron which was in existence on and prior to June 17, 1930. Ac-*115cordmgly, with, respect to said curling irons, the burden imposed upon plaintiff herein, under the law as set forth, supra, required the establishment of chief use on or about the date of enactment of the tariff act, June 17, 1930. This is so since the involved curling irons are not new articles of commerce and the provisions of paragraph 339, supra, do not contain special language which would indicate a time other than the enactment of the tariff provision involved herein. The record, therefore, in my opinion fails to establish such use.
The record as made herein does not clearly establish whether the hair-straightening combs were or were not in existence on or about June 17, 1930, and the record does not in my opinion satisfactorily establish such use on or about the date of the enactment of the tariff act. On the other hand, if said combs are a new article of commerce invented subsequent to the date of enactment of the tariff act, it was the burden of plaintiff herein to establish that said articles were not in existence on and prior to June 17, 1930. Having failed to do so and the record failing to establish chief use on or about June 17,1930, plaintiff has failed in both instances to overcome the presumption of correctness attaching to the classification of the collector.
I would, therefore, overrule the protests.